


Exhibit 10.75

 

EXECUTION COPY

 

FIFTH AMENDMENT TO CREDIT AGREEMENT

 

This FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
September 6, 2005, is by and among Spherion Corporation, as borrower (the
“Borrower”), each subsidiary of the Borrower party to the Guaranty Agreement (as
defined below), each of the Lenders (as defined below) signatory hereto and Bank
of America, N.A., as agent for the Lenders (in such capacity, the “Agent”).
Capitalized terms used herein and not otherwise defined shall have the meaning
assigned such terms in the Credit Agreement (as defined below).

 

RECITALS:

 

A.            The Borrower, the lenders from time to time party thereto (the
“Lenders”) and the Agent are parties to that certain Credit Agreement, dated as
of July 24, 2003, as amended pursuant to that certain First Amendment to Credit
Agreement, Security Agreement, Pledge Agreement and Guaranty Agreement dated
August 27, 2003, that certain Second Amendment to Credit Agreement dated
March 30, 2004, that certain Third Amendment to Credit Agreement dated July 12,
2004 and that certain Fourth Amendment to Credit Agreement dated July 29, 2005,
as further amended by and together with this Fifth Amendment and as hereinafter
amended, modified, supplemented, extended or restated from time to time (the
“Credit Agreement”).

 

B.            The Guarantors and the Agent are parties to that certain Guaranty
Agreement, dated as of July 24, 2003 (as amended to the date hereof, the
“Guaranty Agreement”).

 

C.            The parties hereto have agreed to amend the Credit Agreement as
set forth below.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, the parties hereto agree as follows:

 

SECTION 1.01             Amendment to Credit Agreement. The definition of
“Applicable Margin” in Annex A to the Credit Agreement is hereby deleted and the
following new definition is inserted in replacement thereof:

 

“Applicable Margin” means, effective as of August 1, 2005,

 

(i)            with respect to Base Rate Loans and all other Obligations (other
than LIBOR Loans), -.250%;

 

(ii)           with respect to LIBOR Loans, 1.25%; and

 

(iii)          with respect to the Unused Line Fee, .375%

 

The Applicable Margins shall be adjusted (up or down) prospectively on a
quarterly basis as determined by the Average Daily Availability for the fiscal
quarter most recently ended, commencing with the first day of the first calendar
month that occurs more than 5 days after delivery of the Borrower’s quarterly
Financial Statements to Lenders for the fiscal quarter ending

 

--------------------------------------------------------------------------------


 

December 26, 2005 (the “Initial Adjustment Date”). Adjustments in Applicable
Margins shall be determined by reference to the following grids:

 

If Average Daily
Availability is:

 

Level of
Applicable Margins:

> Greater than
$175,000,000

 

Level I

 

 

 

Greater than
$125,000,000 but less
than or equal to
$175,000,000

 

Level II

 

 

 

Greater than
$75,000,000 but less
than or equal to
$125,000,000

 

Level III

 

 

 

Greater than
$25,000,000 but less
than or equal to
$75,000,000

 

Level IV

 

 

 

Less than or equal to
$25,000,000

 

Level V

 

Low to High

 

 

 

Applicable Margins

 

 

 

Level I

 

Level II

 

Level III

 

Level IV

 

Level V

 

Base Rate Loans

 

-.250

%

.000

%

.000

%

.000

%

.250

%

LIBOR Loans

 

1.25

%

1.50

%

1.75

%

2.00

%

2.25

%

Unused Line Fee

 

.375

%

.375

%

.300

%

.250

%

.250

%

 

All adjustments in the Applicable Margins after the Initial Adjustment Date
shall be implemented quarterly on a prospective basis, for each calendar month
commencing at least 5 days after the date of delivery to the Lenders of
quarterly unaudited or annual audited (as applicable) Financial Statements
evidencing the need for an adjustment. Concurrently with the delivery of those
Financial Statements, the Borrower shall deliver to the Agent and the Lenders a
certificate, signed by a Responsible Officer, setting forth in reasonable detail
the basis for the continuance of, or any change in, the Applicable Margins.
Failure to timely deliver such Financial Statements shall, in addition to any
other remedy provided for in this Agreement, result in an increase in the
Applicable Margins to the highest level set forth in the foregoing grid, until
the first day of the first calendar month following the delivery of those
Financial Statements demonstrating that such an increase is not required. If a
Default or Event of Default has occurred and is continuing at the time any
reduction in the Applicable Margins is to be implemented, no reduction may occur
until the first day of the

 

2

--------------------------------------------------------------------------------


 

first calendar month following the date on which such Default or Event of
Default is waived or cured.

 

SECTION 1.02           Representations and Warranties. The Borrower hereby
represents and warrants to each Lender and the Agent, on the Amendment Effective
Date (as hereinafter defined), as follows:

 

(a)           After giving effect to this Amendment, the representations and
warranties set forth in Article 6 of the Credit Agreement, in each other Loan
Document and in the Canadian Facility Guaranty, are true and correct in all
material respects on and as of the date hereof and on and as of the Amendment
Effective Date with the same effect as if made on and as of the date hereof or
the Amendment Effective Date, as the case may be, except to the extent such
representations and warranties expressly relate solely to an early date.

 

(b)           Each of the Borrower and the other Credit Parties is in compliance
with all terms and conditions of the Credit Agreement the other Loan Documents
and the Canadian Facility Guaranty on its part to be observed and performed and
no Default or Event of Default has occurred and is continuing.

 

(c)           The execution, delivery and performance by the Borrower and each
other Credit Party of this Amendment has been duly authorized by the Borrower
and each other Credit Party, as applicable and there is no action pending or any
judgment, order or decree in effect which is likely to restrain, prevent or
impose materially adverse conditions upon the performance by the Borrower or any
other Credit Party of its obligations under the Credit Agreement, the other Loan
Documents or the Canadian Facility Guaranty.

 

(d)           This Amendment constitutes the legal, valid and binding obligation
of each Credit Party, enforceable against each such Credit Party in accordance
with its terms, except to the extent that enforceability may be limited by
applicable bankruptcy, insolvency, moratorium, reorganization or other similar
laws affecting the enforcement of creditors’ rights or by the effect of general
equitable principles.

 

(e)           The execution, delivery and performance by the Borrower and each
other Credit Party of this Amendment do not and will not conflict with, or
constitute a violation or breach of, or result in the imposition of any Lien
upon the property of each Credit Party or any of its Subsidiaries, by reason of
the terms of (i) any contract, mortgage, lease, agreement, indenture, or
instrument to which the Borrower is a party or which is binding upon it,
(ii) any Requirement of Law applicable to any Credit Party or any of its
Subsidiaries, or (iii) the certificate or articles of incorporation or by-laws
or the limited liability company or limited partnership agreement of any Credit
Party or any of its Subsidiaries.

 

SECTION 1.03             Effectiveness. This Amendment shall become effective on
the date (the “Amendment Effective Date”) that the Agent shall have received
duly executed counterparts of this Amendment which, when taken together, bear
the authorized signatures of the Borrower, the Guarantors, the Agent and each of
the Lenders.

 

3

--------------------------------------------------------------------------------


 

SECTION 1.04             Cross-References. References in this Amendment to any
Section are, unless otherwise specified, to such Section of this Amendment.

 

SECTION 1.05             Instrument Pursuant to Credit Agreement. This Amendment
is a Loan Document executed pursuant to the Credit Agreement and shall (unless
otherwise expressly indicated herein) be construed, administered and applied in
accordance with the terms and provisions of the Credit Agreement.

 

SECTION 1.06             Further Acts. Each of the parties to this Amendment
agrees that at any time and from time to time upon the written request of any
other party, it will execute and deliver such further documents and do such
further acts and things as such other party may reasonably request in order to
effect the purposes of this Amendment.

 

SECTION 1.07             Governing Law; Submission to Jurisdiction; Waiver of
Jury Trial.

 

(a)           THIS AMENDMENT SHALL BE INTERPRETED AND THE RIGHTS AND LIABILITIES
OF THE PARTIES HERETO DETERMINED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE
STATE OF NEW YORK; PROVIDED THAT THE AGENT AND THE LENDERS SHALL RETAIN ALL
RIGHTS ARISING UNDER FEDERAL LAW.

 

(b)           ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AMENDMENT OR
ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR
OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND BY EXECUTION AND
DELIVERY OF THIS AMENDMENT, EACH OF THE BORROWER, EACH OTHER CREDIT PARTY, THE
AGENT AND THE LENDERS CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO
THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH OF THE BORROWER, EACH OTHER
CREDIT PARTY, THE AGENT AND THE LENDERS IRREVOCABLY WAIVES ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION
OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AMENDMENT OR ANY DOCUMENT
RELATED HERETO. NOTWITHSTANDING THE FOREGOING: (1) THE AGENT AND THE LENDERS
SHALL HAVE THE RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST THE BORROWER OR
ANY OTHER CREDIT PARTY OR THEIR RESPECTIVE PROPERTY IN THE COURTS OF ANY OTHER
JURISDICTION THE AGENT OR THE LENDERS DEEM NECESSARY OR APPROPRIATE IN ORDER TO
REALIZE ON THE COLLATERAL OR OTHER SECURITY FOR THE OBLIGATIONS AND (2) EACH OF
THE PARTIES HERETO ACKNOWLEDGES THAT ANY APPEALS FROM THE COURTS DESCRIBED IN
THE IMMEDIATELY PRECEDING SENTENCE MAY HAVE TO BE HEARD BY A COURT LOCATED
OUTSIDE THOSE JURISDICTIONS.

 

(c)           THE BORROWER AND EACH OTHER CREDIT PARTY HEREBY WAIVES PERSONAL
SERVICE OF ANY AND ALL PROCESS UPON IT AND CONSENTS THAT ALL SUCH SERVICE OF
PROCESS MAY BE MADE BY REGISTERED MAIL (RETURN RECEIPT REQUESTED) DIRECTED TO
THE BORROWER AT ITS ADDRESS SET

 

4

--------------------------------------------------------------------------------


 

FORTH IN SECTION 13.8 OF THE CREDIT AGREEMENT AND SERVICE SO MADE SHALL BE
DEEMED TO BE COMPLETED FIVE (5) DAYS AFTER THE SAME SHALL HAVE BEEN SO DEPOSITED
IN THE U.S. MAILS POSTAGE PREPAID. NOTHING CONTAINED HEREIN SHALL AFFECT THE
RIGHT OF AGENT OR THE LENDERS TO SERVE LEGAL PROCESS BY ANY OTHER MANNER
PERMITTED BY LAW.

 

(d)           THE BORROWER, EACH OTHER CREDIT PARTY, THE LENDERS AND THE AGENT
EACH IRREVOCABLY WAIVE THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM
OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS AMENDMENT,
THE OTHER LOAN DOCUMENTS, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, IN
ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE
PARTIES AGAINST ANY OTHER PARTY OR ANY AGENT-RELATED PERSON, PARTICIPANT OR
ASSIGNEE, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE.
THE BORROWER, EACH OTHER CREDIT PARTY, THE LENDERS AND THE AGENT EACH AGREE THAT
ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A
JURY. WITHOUT LIMITING THE FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO
ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART,
TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AMENDMENT OR THE OTHER LOAN
DOCUMENTS OR ANY PROVISION HEREOF OR THEREOF. THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS.

 

SECTION 1.08             Counterparts. This Amendment may be executed in any
number of counterparts and by the different parties hereto in separate
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument.

 

SECTION 1.09             Severability. In case any provision in or obligation
under this Amendment or the other Loan Documents shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.

 

SECTION 1.10             Benefit of Agreement. This Amendment shall be binding
upon and inure to the benefit of and be enforceable by the respective successors
and assigns of the parties hereto; provided that the Borrower may not assign or
transfer any of its interest hereunder without the prior written consent of the
Lenders.

 

SECTION 1.11             Integration. This Amendment represents the agreement of
the Borrower, the Guarantors, the Agent and each of the Lenders signatory hereto
with respect to the subject matter hereof, and there are no promises,
undertakings, representations or warranties

 

5

--------------------------------------------------------------------------------


 

relative to the subject matter hereof not expressly set forth or referred to
herein or in the other Loan Documents.

 

SECTION 1.12             Confirmation. Except as expressly amended by the terms
hereof, all of the terms of the Credit Agreement and the other Loan Documents
shall continue in full force and effect and are hereby ratified and confirmed in
all respects. Each Guarantor ratifies and confirms the Facility Guaranty as in
full force and effect after giving effect to this Amendment.

 

SECTION 1.13             Loan Documents. Except as expressly set forth herein,
the amendments provided herein shall not by implication or otherwise limit,
constitute a waiver of, or otherwise affect the rights and remedies of the
Lenders or the Agent under the Credit Agreement or any other Loan Document, nor
shall they constitute a waiver of any Event of Default, nor shall they alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Loan
Document. Each of the amendments provided herein shall apply and be effective
only with respect to the provisions of the Credit Agreement specifically
referred to by such amendments. Except as expressly amended herein, the Credit
Agreement and the other Loan Documents shall continue in full force and effect
in accordance with the provisions thereof. As used in the Credit Agreement, the
terms “Agreement”, “herein”, “hereinafter”, “hereunder”, “hereto” and words of
similar import shall mean, from and after the date hereof, the Credit Agreement.

 

SECTION 1.14             Arranger. The parties hereto acknowledge that BAS has
acted as sole lead arranger and book manager in connection with the transactions
contemplated by this Amendment, but that BAS shall not have any further
responsibilities under the Credit Agreement or any of the other Loan Documents.

 

(Signature Pages Follow)

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.

 

 

BORROWER AND GUARANTORS:

 

 

 

 

 

SPHERION CORPORATION

 

 

 

By:

/s/ James W. Williamson

 

Name:

James W. Williamson

 

Title:

Vice President Risk Management

 

 

 

 

 

SPHERION ASSESSMENT INC.

 

 

 

By:

/s/ James W. Williamson

 

Name:

James W. Williamson

 

Title:

Vice President Risk Management

 

 

 

 

 

SPHERION ATLANTIC ENTERPRISES LLC

 

 

 

By:

/s/ James W. Williamson

 

Name:

James W. Williamson

 

Title:

Vice President Risk Management

 

 

 

 

 

SPHERION ATLANTIC RESOURCES LLC

 

 

 

By:

/s/ James W. Williamson

 

Name:

James W. Williamson

 

Title:

Vice President Risk Management

 

 

 

 

 

SPHERION ATLANTIC WORKFORCE

 

LLC

 

 

 

By:

/s/ James W. Williamson

 

Name:

James W. Williamson

 

Title:

Vice President Risk Management

 

 

 

 

 

SPHERION (EUROPE) INC.

 

 

 

By:

/s/ James W. Williamson

 

Name:

James W. Williamson

 

Title:

Vice President Risk Management

 

7

--------------------------------------------------------------------------------


 

 

SPHERION FINANCIAL

 

CORPORATION

 

 

 

By:

/s/ James W. Williamson

 

Name:

James W. Williamson

 

Title:

Vice President Risk Management

 

 

 

 

 

SPHERION PACIFIC ENTERPRISES

 

LLC

 

 

 

By:

/s/ James W. Williamson

 

Name:

James W. Williamson

 

Title:

Vice President Risk Management

 

 

 

 

 

SPHERION PACIFIC RESOURCES

 

LLC

 

 

 

By:

/s/ James W. Williamson

 

Name:

James W. Williamson

 

Title:

Vice President Risk Management

 

 

 

 

 

SPHERION PACIFIC WORKFORCE

 

LLC

 

 

 

By:

/s/ James W. Williamson

 

Name:

James W. Williamson

 

Title:

Vice President Risk Management

 

 

 

 

 

SPHERION U.S. INC.

 

 

 

By:

/s/ James W. Williamson

 

Name:

James W. Williamson

 

Title:

Vice President Risk Management

 

 

 

 

 

NORCROSS TELESERVICES L.P.

 

By:   Norcross Holdings, LLC, its general partner

 

 

 

By:

/s/ James W. Williamson

 

Name:

James W. Williamson

 

Title:

Vice President Risk Management

 

8

--------------------------------------------------------------------------------


 

 

NORRELL CORPORATION

 

 

 

By:

/s/ James W. Williamson

 

Name:

James W. Williamson

 

Title:

Vice President Risk Management

 

 

 

 

AGENT AND COLLATERAL AGENT:

 

 

 

BANK OF AMERICA, N.A., as the Agent

 

 

 

By:

/s/ Mark Herdman

 

Name:

Mark Herdman

 

Title:

Vice President

 

 

 

LENDERS:

 

 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

By:

/s/ Mark Herdman

 

Name:

Mark Herdman

 

Title:

Vice President

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

(formerly known as JPMORGAN CHASE

 

BANK)

 

 

 

By:

/s/ John M. Hariaczyi

 

Name:

John M. Hariaczyi

 

Title:

Vice President

 

9

--------------------------------------------------------------------------------

 

STATE OF

  Georgia

)

 

)  SS:

COUNTY OF

  Fulton

)

 

AFFIDAVIT OF OUT-OF-STATE EXECUTION AND DELIVERY

 

I, James W. Williamson, the undersigned affiant, being first duly sworn upon my
oath, did hereby depose and say:

 

1.             That on the 8th day of September, 2005, I executed that certain
Fifth Amendment to Credit Agreement dated as of September 6th, 2005 (the
“Amendment”), by and among Spherion Corporation, as borrower (the “Borrower”),
each of the lenders signatory thereto (collectively, the “Lenders”). Bank of
America, N.A., as agent for the Lenders and each Subsidiary of the Borrower
party to the Guaranty Agreement dated as of July 24, 2003 (the “Transaction
Document”).

 

2.             That the execution of the Transaction Document took place in the
State of Georgia and County of Fulton.

 

3.             That on this date, the Transaction Documents were sent to Mark
Herdman at Bank of America Business Capital, 300 Galleria Parkway, Atlanta, GA.

 

FURTHER AFFIANTS SAYETH NOT.

 

AFFIANT:

/s/ James W. Williamson

 

 

Name: James W. Williamson

 

 

Sworn to and subscribed before me this 8th day of September, 2005, by James W.
Williamson who personally appeared before me and is personally known to me.

 

 

Notary:

 /s/ Victoria V. Williams

 

Print Name: Victoria V. Williams

 

Notary Public, State of Georgia, DeKalb County

 

My commission expires:

 

 

 

 

 

Victoria V. Williams

 

Notary Public, DeKalb County, Georgia

 

My Commission Expires April 18, 2009

 

--------------------------------------------------------------------------------


 

 

THE CIT GROUP/ BUSINESS CREDIT,
INC.

 

 

 

By:

/s/ Steven Schuit

 

 

Name:

Steven Schuit

 

 

Title:

Vice President

 

 

 

HSBC BUSINESS CREDIT (USA) INC.

 

 

 

By:

/s/ Jimmy Schwartz

 

Name:

Jimmy Schwartz

 

Title:

Vice President

 

 

WELLS FARGO FOOTHILL, LLC

 

 

 

 

 

By:

/s/ Lan Wong

 

Name:

Lan Wong

 

Title:

Vice-President

 

 

LASALLE BUSINESS CREDIT, LLC, as
Agent on behalf of Standard Federal Bank
National Association

 

 

 

By:

 

 

Name:

 

 

Title

 

 

 

 

 

 

PNC BANK, N.A.

 

 

 

By:

/s/ William P. Dyer

 

Name:

William P. Dyer

 

 

Title:

Vice-President

 

10

--------------------------------------------------------------------------------
